FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 9, 2021

                                      No. 04-21-00311-CV

IN THE INTEREST OF T.A.G., J.I.R.G., C.M.R.A., AND G.A. JR., MINOR CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01608
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

       On July 27, 2021, appellant filed a notice of appeal stating her intent to appeal a final
decree of termination signed on July 1, 2021. The clerk’s record was filed on August 5, 2021.
Although the clerk’s record contains the judge’s notes, the clerk’s record does not contain an
order terminating appellant’s parental rights. See In re L.H., No. 04-13-00174-CV, 2013 WL
3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (mem. op.) (noting judge’s
notes do not constitute a final order). As of the date of this order, the trial court clerk has not
confirmed whether the trial court has signed a final order.

        “[A]n appeal may be prosecuted only from a final judgment.” Ne. Indep. Sch. Dist. v.
Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because the clerk’s record does not show that a
final order has been entered in the underlying case, we ORDER appellant to show cause in
writing by August 19, 2021 why this appeal should not be dismissed for lack of jurisdiction. If
appellant fails to satisfactorily respond within the time provided, the appeal will be dismissed.
See TEX. R. APP. P. 42.3(c). If a supplemental clerk’s record is required to establish this court’s
jurisdiction, appellant must ask the trial court clerk to prepare one and must notify the clerk of
this court that such a request was made. All deadlines in this matter are suspended until further
order of the court.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2021.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court